                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

IN RE: GABRIEL C. MURPHY


INVESTMENT THEORY, LLC, DIGITAL
TECHNOLOGY, LLC, GUARANTY
SOLUTIONS RECOVERY FUND I, LLC,
WILLIAM M. SCHEER and LAURENCE
G. SCHEER,

            Appellants,

v.                                                Case No.: 2:19-cv-631-FtM-38

GABRIEL C. MURPHY,

             Appellee.
                                          /

                                OPINION AND ORDER1

      Before the Court is Appellee Gabriel C. Murphy’s Unopposed Motion for Leave of

Court to File and Receive Pleadings Electronically via the Court’s CM/ECF System (Doc.

12). CM/ECF is normally unavailable to non-lawyers. Murphy requests an exception

because “[r]equiring Appellee to visit the Federal Courthouse in Fort Myers to file and

receive pleadings would place an unnecessary inconvenience upon Appellee.” (Doc. 12).

The Court disagrees. Murphy has not shown that traveling to the Courthouse is overly



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
onerous, particularly since his address is in this district. And if traveling to the Courthouse

is inconvenient, Murphy can file documents by mail and access the docket and filings

online by creating an account on pacer.gov.

       Accordingly, it is now

       ORDERED:

       Appellee Gabriel C. Murphy’s Unopposed Motion for Leave of Court to File and

Receive Pleadings Electronically via the Court’s CM/ECF System (Doc. 12) is DENIED.

       DONE and ORDERED in Fort Myers, Florida this 14th day of November, 2019.




Copies: All Parties of Record




                                              2
